Buchanan, J.
(after stating the case as above), delivered the opinion of the court.
The errors assigned upon this appeal are as follows:
First. That the commission did not sustain the objections made by each of the appellants at the hearing; that each of said rules, regulations and requirements applies to and attempts to regulate or control interstate commerce, and, in so far as it does so, is in excess of the powers of the commission.
Second. That the commission did not sustain the objection made by each of the appellants; that the said rules, regulations or requirements apply to any attempt to regulate or control foreign commerce, and, in so far as they do, are in excess of the powers of the commission.
Third. That the said commission did not sustain the objections made by each of the appellants to each of the rules numbered, respectively, 6, 8, 9, 10, 11, 12r 13, 14, 16 and 16; that said rules attempt to give to the patrons of each of the transportation companies the use of its property, without compensation, for the time indicated in said rules, respectively.
Ho objection is made here to the reasonableness or justness of the rules, but their validity is attacked upon the ground that each and all of them, so far as they apply to interstate and foreign commerce, are in violation of the commerce clause of the Constitution of the United States, and the acts of Congress passed pursuant thereto, and that certain of the rules make requirements which will deprive the appellants of the use of their property, without due process of law, and are, therefore, in violation of the fourteenth amendment of the Constitution of the United States.
*614The questions raised on this appeal, which have been discussed at length, and very ably, both in writing and in oral argument, are of great importance. They involve the right of the State, under its reserved power, whether that power be called police, governmental or legislative, to regulate the relative rights and duties of persons and corporations within its jurisdiction, so as to provide for the public good and the public convenience, by laws which are not inconsistent with' the Constitution of the State, and which do not, by their operation, directly intrench upon the authority of the United States, or violate some right protected by the Federal Constitution. To draw the line between the two fields of jurisdiction, and to define and declare when a State regulation is an unconstitutional encroachment upon Federal power, is often a question very difficult to solve, even in a concrete case, but that difficulty is greatly increased and rendered well-nigh impossible when a court is called upon to pass upon a body of rules and regulations, like those now under consideration, and to declare whether or not they, or any of them, in their operation, will directly intrench upon the authority of the United States, or violate some right protected by the Federal Constitution.
The validity of the rules and regulations in question, so far as they apply to intrastate commerce, is not denied, except so far as they may, in their operation, deprive the appellants of the use of their property, without compensation, but it is insisted that they are wholly invalid, so far as they apply to interstate commerce and foreign commerce, upon the ground that that subject is wholly within the jurisdiction of the Federal government.
That this contention is not true, to the extent claimed, is well settled by numerous decisions of the Supreme Court of the United States.
In the case of Lake Shore, &c. R. R. Co. v. Ohio. &c., 173 *615U. S. 285, 297, 19 Sup. Ct. 465, 470, 43 L. Ed. 702, Mr. Justice Harlan, speaking for the court, said that the cases of that court recognize “the fundamental principle that outside of the field directly occupied by the general government, under the powers granted to it by the Constitution, all questions arising within a State that relate to its internal order, or that involve the public convenience or the general good, are primarily for the determination of the State, and that its legislative enactments, relating to these subjects, and which are not inconsistent with the State Constitution, are to be respected and enforced in the courts of the Union, if they do not, by their operation, directly intrench upon the authority of the United States, or violate some right protected by the National Constitution. The power here referred to is, to use the words of Chief Justice Shaw, the power to make, ordain and establish all manner of wholesome and reasonable laws, statutes and ordinances, either with penalties or without, not repugnant to the Constitution, as they shall judge to be for the good and welfare of the Commonwealth and of the subjects of the same.” Commonwealth v. Alger, 7 Cush. 53, 85.
“Mr. Cooley well said: ‘It cannot be doubted that there is ample power in the legislative department of the State to adopt all necessary legislation for the purpose of enforcing the obligations of railway companies, as carriers of persons and goods, to accommodate the public impartially, and to make any reasonable provision for carrying with safety and expedition.’ Cooley’s Const. Law (6th Ed.), p. 715.”
“It may be that such legislation is not within the ‘police ppwer’ of a State, as those words have been sometimes, although inaccurately, used. But, in our opinion, the power, whether called police, governmental or legislative, exists in each State, by appropriate enactments, not forbidden by its own Constitution, or by the Constitution of the United States, to regulate *616the relative rights and duties of all persons and corporations within its jurisdiction, and, therefore, to provide for the public convenience and the public good. This power in the State is entirely distinct from any power granted to th'e general government, although when exercised it may sometimes reach the subjects over which national legislation can be constitutionally extended.”
In the case of Cleveland, &c. Ry. Co. v. Illinois, 177 U. S. 514, 516, 20 Sup. Ct. 122, 44 L. Ed. 868, it- was said that “few classes of cases have become more common of recent years than those wherein the police power of the State over the vehicles of interstate commerce have been drawn in question. That such power exists, and will be enforced, notwithstanding the constitutional authority of Congress to regulate such commerce, is evident from the large number of eases in which we have sustained the validity of local laws, designed to secure the safety and comfort of passengers, employees, persons crossing railway tracks, and adjacent property owners, as well as other regulations intended for the public good.
“We have recently applied this doctrine to State laws, requiring locomotive engineers to be examined and licensed by the State authority (Smith v. Alabama, 124 U. S. 465, 31 L. Ed. 508, 8 Sup. Ct. Rep. 564), requiring such' engineers to be examined, from time to time, with respect to their ability to distinguish colors ([Nashville, C. & St. L. R. Co. v. Alabama, 128 U. S. 96, 32 L. Ed. 352, 2 Inters. Com. Rep. 238, 9 Sup. Ct. Rep. 28), requiring telegraph companies to receive dispatches, and to transmit and deliver them with due diligence, as applied to messages from outside the State (Western Union Telegraph Co. v. James, 162 U. S. 650, 40 L. Ed. 1105, 16 Sup. Ct. Rep. 934), forbidding the running of freight trains on Sunday (Hennington v. Georgia, 163 U. S. 209, 41 L. Ed. 166, 16 Sup. Ct. Rep. 1086), requiring railway companies to *617fix tlieir rates annually for the transportation of passengers and freight, and also requiring them to post a printed copy of such rates at all their stations (Chicago & N. W. R. Co. v. Fuller, 17 Wall. 560, 21 L. Ed. 710), forbidding the consolidation of parallel or competing lines of railway (Louisville & N. R. Co. v. Kentucky, 161 U. S. 677, 40 L. Ed. 849, 16 Sup. Ct. Rep. 714), regulating the heating of passengers cars, and directing guards and guard-posts to be placed on railroad bridges and trestles and the approaches thereto (New York, N. H. & H. R. Co. v. New York, 165 U. S. 628, 41 L. Ed. 853, 17 Sup. Ct. Rep. 418), providing that no contract shall exempt any railroad corporation from the liability of a common carrier or a carrier of passengers, which would have existed if no contract had been made (Chicago, M. & St. P. R. Co. v. Solen, 169 U. S. 133, 42 L. Ed. 688, 18 Sup. Ct. Rep. 289), and declaring that when a common carrier accepts for transportation anything directed to a point of destination beyond the terminus of his own line or route, he shall be deemed thereby to assume an obligation for its safe carriage to such point of destination, unless at the time of such acceptance such carrier be released or exempted from such liability by contract, in writing, signed by the owner or his agent. Richmond & A. R. Co. v. R. A. Patterson Tobacco Co., 169 U. S. 311, 42 L. Ed. 759, 18 Sup. Ct. Rep. 335. In none of these cases was it thought that the regulations were unreasonable, or operated in any just sense as a restriction upon interstate commerce.”
And in one of the most recent decisions of that court (Penn. R. R. Co. v. Hughes, decided December last, No. 4 Advance Sheets of the Opinions of the Supreme Court, p. 132), it was held that the refusal of a State court to limit the liability of a common carrier for its negligence in the execution of a contract for interstate carriage to the valuation agreed upon, does not contravene the various provisions of the interstate commerce act *618enacted by Congress, making it obligatory upon carriers to provide proper facilities for interstate carriage of freight, and preventing them from obstructing continuing shipments on interstate lines. In delivering the opinion of the court in that case, Mr. Justice Day said: “It is well settled that the State may make valid enactments in the exercise of its legislative power to promote the welfare and convenience of its citizens, although in their operation they may have an effect upon interstate traffic.”
It is impossible for us on this appeal to make a wholesale exposition of the constitutionality of the rules and regulations in question, so far as they may, in their varied application and enforcement, affect the rights of persons and corporations engaged in interstate and foreign shipments and transportation, or violate rights protected by the Federal Constitution. To hold that they are invalid, so far as they apply to interstate and foreign commerce, as the appellants insist should be done, might have the effect of depriving the State of her undoubted right, under her reserved powers, to make provisions for the purpose of enforcing the obligations of transportation companies to accommodate the public, and for regulating the relative rights and duties of all persons and corporations within its jurisdiction, and, therefore, to provide for the public convenience and the public good, when such regulations are in aid of, or only incidentally affect, interstate commerce, and do not violate any right protected by the Constitution of the United States.
To hold, on the other hand, that the rules would not, in their operation, directly intrench upon the authority of the United States, nor violate any right protected by the Federal Constitution, might result in our denying transportation companies and others their just rights under the Constitution and laws of the United States, and drive them to the Federal courts for the assertion and maintenance of rights which ought to be *619guarded and enforced by the courts of the State, whose government they support, and from which they are entitled to protection. For these and other reasons, which might be given, we are of opinion that we ought not, upon this appeal, to attempt to decide to what extent, if at all, the said rules and regulations, in their operation, may directly infringe upon the commerce clause of the Constitution of the United States, or violate any right of the appellants under that instrument, and that the decision of those questions can only be properly made as they arise in concrete eases, and upon the particular facts of each case.
It is insisted by the appellants’ counsel that if no relief is given them upon this appeal, as to the validity of the rules in question, their validity is, by the express terms of the Constitution, made conclusive, and cannot be questioned in an action or suit based upon the rules, and that no other provision is made by the Constitution by which their validity can be questioned, except in quasi criminal proceedings, which the commission is authorized to institute against them for the alleged violation of said rules and regulations. The provision of the Constitution relied on to sustain this contention is subsection “h” of section 156, and is as follows:
“The right of any person to institute and prosecute in the ordinary courts of justice any action, suit or motion against any transportation or transmission company, for any claim or cause of action against such company, shall not be extinguished or impaired by reason of any fine or other penalty which the commission may impose, or be authorized to impose, upon such company, because of its breach of any public duty, or because of its failure to comply with any order or requirement of the commission; but in no such proceeding by any person against such corporation, nor' in any collateral proceeding, shall the reasonableness, justness or validity of any rate, charge, classifica*620tion of traffic, rule, regulation or requirement theretofore prescribed by the commission, within the scope of its authority, and then in force, be questioned; provided, however, that no case based upon or involving any order of the commission shall be heard or disposed of against the objection of either party, so long as such order is suspended in its operation by an order of the Supreme Court of Appeals, as authorized by this Constitution, or by any law passed in pursuance thereof.”
The subsection quoted does not prevent the validity of any rule or regulation prescribed by the commission from being inquired into upon the trial of a cause of the kind mentioned in said subsection, if such rule or regulation, in its application to the facts of the case, violate any right of the defendant protected by the Constitution of the United States, for such rule or regulation is, to that extent, not within the scope of the authority of the commission, but in excess of its powers, and invalid, not only because it is in violation of the Constitution of the United States, but also because in conflict with section 153, Article XII, of the Constitution of the State, the article creating the Corporation Commission, and defining its powers and duties, which expressly declares that “the provisions of this article shall always be so restricted in their application as not to conflict with any of the provisions of the Constitution of the United States, and as if the necessary limitations upon their interpretation had been herein expressed in each case.”
There being no objection made here to the reasonableness or justness of the rules and regulations in question, and their validity being attacked only to the extent of their application to interstate and foreign commerce, and in so far as they may deprive the apj>ellants of the use of their property, without due process of law, we are, therefore, of opinion that the said rules and regulations are reasonable, just and valid, except in so far as they may, in their operation, directly intrench upon the com*621merce clause of the Constitution of the United States, or violate some right of the appellants protected by that instrument; and we are further of opinion that the question of their validity, so far as affected by the Constitution of the United States, may be raised and determined in any case in which that question could be raised and determined, if the rules and regulations in question had been enacted as statutes by the General Assembly, except as prohibited by subsection “d” of section 156 of the Constitution.

Affirmed.